Citation Nr: 0638350	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-08 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased rating for mitral heart 
disease, evaluated as 30 percent disabling prior to June 23, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION


The veteran served on active duty from October 1942 to 
February 1944.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2005, the Board 
remanded the case to the RO for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration. 

While the case was on Remand, a 100 percent disability rating 
was established for the veteran's mitral heart disease by 
means of a June 2006 rating decision.  An effective date of 
June 23, 2005, was assigned for this increased evaluation.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  While the increased rating satisfies the 
veteran's appeal with respect to the period from June 23, 
2005, his appeal of the disability rating prior to that date 
remains open.  


FINDINGS OF FACT

1.  Arthritis was not present in service and was not 
manifested in the first year after service.  

2.  There is no competent evidence relating the veteran's 
arthritis to any disease or injury which occurred during 
active military service.  

3.  Prior to June 23, 2005, the veteran's mitral valve 
disability was manifested by heart murmur, fatigue on 
exertion and congestive heart failure.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
service, and the incurrence of arthritis in service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1337 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).  

2.  The schedular criteria for a 100 percent evaluation for 
mitral heart disease, prior to June 23, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency attempted to 
provide the veteran with the notice required under the VCAA 
by letters dated March 2001 prior to the initial adjudication 
of the claims.  However, due to insufficiency in that notice, 
VCAA compliant letters were not provided to the veteran until 
August 2003 and October 2003.  Although the originating 
agency has not specifically requested the veteran to submit 
all pertinent evidence in his possession, it has informed him 
of the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit and 
identify pertinent evidence.

In addition, by letter dated in September 2006, he was 
provided with notice of the evidence necessary to establish 
an effective date or increased rating for his claimed 
disabilities.  

The Board notes that the veteran has not been afforded VCAA 
complying notice with respect to a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  In this decision, the Board is 
granting a TDIU.  Despite the inadequate notice provided to 
the veteran on this issue, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  In this regard, the Board notes that the matter of 
the effective date of TDIU benefits is not currently before 
the Board and the RO will have an opportunity to provide the 
required notice before assigning the effective date.

The Board also notes that the veteran has been afforded an 
appropriate VA examination addressing the etiology of his 
claimed arthritis and severity of his mitral heart disease.  
Available service records and pertinent VA medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  

Evidentiary Background

The veteran's service medical records show that he was 
treated for chronic rheumatic fever involving his left knee, 
right ankle, and mitral valve.  He was also noted to have 
valvular heart disease, mitral stenosis and insufficiency 
secondary to his rheumatic fever.  Service connection was 
subsequently granted for valvular heart disease with mitral 
insufficiency by rating action in 1944.  

His post service history is significant for atherosclerotic 
coronary disease with acute anterior wall infarction in 1987 
and quadruple coronary bypass surgery in 1988.  He also had 
ventricular tachycardia and pericarditis.  

An April 2000 private medical statement from Dr. G. R. Reddy 
indicates that the veteran had multiple medical problems 
including coronary artery disease, chronic congestive heart 
failure, and post bypass surgery.  He had an irregular rhythm 
suggestive of atrial fibrillation on an EKG, buy his blood 
pressure was well controlled.  He had mild systolic bruits on 
both sides of the neck and grade I/VI systolic murmurs. 

In October 2000, the veteran submitted claims for an 
increased disability rating for his service-connected heart 
condition and service connection for rheumatoid arthritis.  

In connection with his claim, he was afforded a VA joints 
examination in July 2002.  The veteran had a history of 
swelling in his left knee and right ankle during service.  
The examiner noted that examinations performed after service 
showed no orthopedic involvement.  While the 80 years old 
veteran had some degenerative joint changes, none of the 
joints appear to be inflammatory.  The examiner opined that 
the veteran had some degenerative joint changes that were 
essentially generalized.  The examiner felt that the veteran 
did not have rheumatoid arthritis.  

The veteran was also afforded a VA heart examination in July 
2002. The veteran was noted to take nitroglycerine 
approximately twice a week for chest pressure that was 
thought to be angina pectoris.  He also took multiple 
medications for his cardiac problems.  The examiner noted 
that hypertension had been diagnosed in 1993 along with a 
heart problem that had previously been considered a hiatal 
hernia.  The veteran reported global fatigue after walking 
3/8 of a mile.  Examination revealed normal pulses, even 
though the right carotid was very hard to feel, and a very 
small amount of pedal edema related to his coronary artery 
bypass graft.  The examiner did not feel that the veteran had 
congestive heart failure.  It was opined that the veteran's 
coronary artery disease and hypertension were not related to 
his mitral valve problem.  The veteran was noted to have a 
pericardial rumbling murmur which was of low intensity and 
could very well be coming from the mitral valve; however, 
nothing in his history or current examination pointed to 
significant myocardial dysfunction secondary to the mitral 
valve problem.  The examiner noted that, while the veteran 
likely had some structural abnormality of either the mitral 
or aortic valves secondary to his past rheumatic fever, his 
current cardiac dynamics did not appear to have been 
significantly affected by his valvular disability.  

Dr. Reddy noted in a September 2002 statement that the 
veteran was unemployable because of heart problems.  

The veteran was afforded a subsequent VA heart examination in 
June 2004.  The examiner noted that the veteran's blood 
pressure has been elevated since 1959.  It was noted repeated 
arteriograms three years previously had shown no evidence of 
recurrent blockage.  EKG studies performed 6 months 
previously showed only atrial fibrillation.  The veteran 
continued to be an avid golfing playing golf three times per 
week.  He also worked in his yard for up to three hours or 
walked for 300 years before quitting due to fatigue or 
heaviness in his chest.  He had been diagnosed with 
emphysema.  Cardiovascular examination revealed a heart rate 
of 56 with an irregular rhythm suggestive of atrial 
fibrillation.  The heart was enlarged and there was an 
ejection rumbling apical murmur.  There was no right 
ventricular over accessibility.  In addition to his mitral 
valve disability, the veteran had arteriosclerotic heart 
disease with continued minimal coronary insufficiency.  His 
METs was estimated to be 5.  The veteran's arteriosclerotic 
heart disease was felt to be secondary to his hypertension.  
The examiner opined that it was less likely than not that the 
veteran's coronary artery disease and hypertension were 
related to his rheumatic heart disease.  

Subsequent VA examination on June 23, 2005 shows that the 
veteran was no longer able to play golf having had to quit 
due to severe fatigue and shortness of breath.  He felt these 
symptoms with any exertion.  He denied chest pain.  
Cardiovascular examination revealed a heart rate of 84 with 
an irregular rhythm.  There was an ejection murmur most 
pronounced in the mitral area.  A METs assessment of 4 was 
indicated.  The examiner noted that the veteran's weakness 
was related to chronic obstructive pulmonary disease from 
prior smoking and mitral valve disease with chronic atrial 
fibrillation.  The veteran's coronary heart disease was 
currently stable with his last arteriorgrams showing patent 
grafting.  The veteran did not have any chest pain, but he 
had continued severe incapacitating fatigue with any 
activity.  The examiner noted his symptoms at that time were 
not thought to be related to coronary disease.  Rather, his 
symptoms were attributed to his rheumatic heart problem.  

VA orthopedic examination in June 2005 revealed that the 
veteran did not have trouble with his left knee.  However, he 
did have a one year history of problem with his right knee.  
He was having no problem with his right ankle.  Pertinent 
diagnoses were degenerative joint disease of the right knee 
with knee pain was diagnosed and chronic right ankle sprain, 
minimal symptoms, with normal examination and no current 
disability.  

An August 2005 addendum to the 2005 VA examinations notes 
that recent echocardiogram performed in June 2005 showed 
concentric LVH biatrial enlargement, moderate depression of 
the left ventricular systolic function, severe tricuspid 
insufficiency, severe pulmonary hypertension, moderate to 
severe mitral insufficiency, and mild mitral stenosis.  His 
ejection fraction was estimated between 30 and 40 percent.  
An exercise test could not be performed due to the veteran's 
COPD.  Thus, the veteran's METs had to be clinically 
estimated.  The examiner felt that the veteran's reduced METs 
was partly due to mitral valve disease and partly due to 
hypertensive cardiovascular disease.  After reviewing the 
claims folder, the examiner could not determine the extent to 
which each contributed to the overall reduced METs.  

Similar findings were noted in a January 2006 addendum.  The 
veteran's MET was estimated to be 3.  The examiner noted that 
the veteran's joint complaints had only two to three year 
duration.  Examination of his right ankle was negative with 
no disability.  X-rays of the right knee showed no evidence 
of fracture.  There were minimal degenerative changes.  The 
veteran's problems with degenerative joint disease of the 
right knee and ankle sprain were of relatively recent onset 
and not felt to be related to his active military service.  



Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the veteran's currently diagnosed arthritis is not 
the result of injury or disease incurred in, or aggravated 
by, his military service.  While the veteran asserts that he 
currently has rheumatoid arthritis and his service medical 
records show complaints of rheumatic fever involving his left 
knee and right ankle, there is no competent evidence of an 
arthritic disability related to his in-service rheumatic 
fever.  

While the veteran's in-service complaints of swelling in his 
left knee and right ankle were noted during VA examination in 
July 2002, the examiner noted that prior examinations 
performed after service showed no orthopedic involvement.  
The veteran's joints showed were not currently inflammatory 
and the examiner opined that the veteran's complaints were 
related to generalized degenerative joint changes rather than 
rheumatoid arthritis.  Furthermore, examination in June 2005 
revealed that the veteran had no complains related to his 
left knee and examination of his right ankle was within 
normal limits.  A VA examiner, after examining the veteran 
and his claims folder, opined in January 2006 that the 
veteran's current degenerative joint disease was of 
relatively recent onset and not related to his military 
service.  

Due consideration has been given to the veteran's statements 
that he has current rheumatoid arthritis that was incurred 
during his period of military service.  Although the 
veteran's lay statements are competent to establish the 
occurrence of an injury they are not competent evidence to 
establish the etiology of his current arthritis.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is a layman, the veteran is not competent to make 
a determination that his current complaints are the result of 
any injury over four decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's currently diagnosed arthritis 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of a diagnosis of arthritis is decades 
after his period of service had ended.  See cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no evidence 
of arthritis in service or arthritis within one year 
subsequent to service discharge, and there is no evidence 
which provides the required nexus between military service 
and arthritis, service connection for that disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  The determination 
of whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath; 38 C.F.R. §§ 
4.1 and 4.2.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, 38 U.S.C.A. § 5107(b).  

Service connection is currently in effect for mitral heart 
disease, rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7000.  Under these 
criteria, a 10 percent rating is warranted where a workload 
of greater than seven METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there has been more than 
one episode of congestive heart failure in the past year; 
where a workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, dizziness 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104 (2006).  

The diagnostic criteria incorporates objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2.

In the present case, the Board is presented with conflicting 
opinions regarding the relative contribution of the veteran's 
service-connected mitral heart disease and nonservice-
connected hypertension and coronary artery disease to his 
overall cardiac picture.  While the VA examiner in July 2002 
noted that the veteran's coronary artery disease and 
hypertension were not related to his mitral valve problem and 
that his cardiac dynamics did not appear to have been 
affected by his valvular condition, he qualified his 
conclusion by stating that he could not completely rule out a 
link between the veteran's current heart and blood pressure 
problems and his mitral heart disease.  While the physician 
that conducted the June 2004 examination opined that the 
veteran's coronary artery disease and hypertension were not 
related to his mitral valve disability, the examiner did not 
indicate to what degree the veteran's service-connected 
disability contributed to his overall cardiac condition and 
his estimated METs of 5.  The examiner noted that the veteran 
had minimal coronary insufficiency, suggesting that the 
veteran's mitral insufficiency was a significant component of 
the veteran's overall cardiac condition.  This is consistent 
with the more recent June 2005 examination and subsequent 
addenda opining that it was not possible to differentiate 
between the impact of the veteran's service-connected mitral 
valve disability and his nonservice-connected cardiovascular 
disorder on his overall reduced METs.  As the various VA 
examiners have been unable to different between 
manifestations of service-connected and nonservice-connected 
cardiac disabilities, the Board may not reach an unsupported 
judgment.  

The Board notes that the evidence prior to June 23, 2005, 
shows the veteran's mitral valve disability was manifested by 
heart murmur and manifestations of fatigue on exertion.  A 
private examiner noted that there was chronic congestive 
heart failure.  Although a VA examiner in 2002 questioned the 
presence of congestive failure, he noted that there was pedal 
edema and that the veteran was taking medication for fluid 
retention.  The 2002 examiner's statements were remarkable in 
their equivocation.  The overall evidence shows deterioration 
in the veteran's mitral valve disability, and the Board finds 
that his cardiac status is more appropriately reflected by a 
100 percent rating for the period prior to June 23, 2005.  To 
the extent that mets have been estimated during the appeal, 
there is nothing in this record that makes the Board believe 
that one estimate is any better than another during the 
appeal.  Lastly, the Board is unconvinced that the veteran 
became worse on the day selected by the AOJ.


ORDER

A 100 percent rating for mitral heart disease prior to June 
23, 2005, is granted, subject to the law and regulations 
governing the payment of VA compensation. 

Service connection for arthritis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


